In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-061 CV

____________________


UNION CARBIDE CORPORATION, ET AL., Appellants


V.


 JACK LOFTIN, ET AL., Appellees




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause Nos. A-070037-C; AC; BC; CC; DC; EC 




MEMORANDUM OPINION
	Lyondell-Citgo Refining LP n/k/a Houston Refining LP and Lyondell-Citgo Refining
Company, Ltd. n/k/a Houston Refining LP, filed a motion to dismiss their appeal as to Leonel
Sandoval, Jr. and Beatrice Sandoval.  Lyondell-Citgo Refining LP n/k/a Houston Refining
LP and Lyondell-Citgo Refining Company, Ltd. n/k/a Houston Refining LP wish to maintain
their accelerated appeal of the denial of their motions to transfer venue as to all of the other
plaintiffs in the underlying suit.  Other parties also filed notices of appeal but have not joined
the motion to dismiss filed by Lyondell-Citgo Refining LP n/k/a Houston Refining LP and
Lyondell-Citgo Refining Company, Ltd. n/k/a Houston Refining LP.  The motion is
voluntarily made by these appellants prior to any decision of this Court and should be
granted.  Tex. R. App. P. 42.1(a)(1).  No party filed an objection to the motion to dismiss
filed by Lyondell-Citgo Refining LP n/k/a Houston Refining LP and Lyondell-Citgo
Refining Company, Ltd. n/k/a Houston Refining LP.  The motion to dismiss is granted and
the appeals of Lyondell-Citgo Refining LP n/k/a Houston Refining LP and Lyondell-Citgo
Refining Company, Ltd. n/k/a Houston Refining LP are dismissed as to Leonel Sandoval, Jr.
and Beatrice Sandoval.  The appeals by Lyondell-Citgo Refining LP n/k/a Houston Refining
LP and Lyondell-Citgo Refining Company, Ltd. n/k/a Houston Refining LP of the denial of
their motions to transfer venue as to all other plaintiffs in the underlying suit shall continue. 
The appeal remains on the Court's active docket.  Except as to parties whose appeals were
discontinued by Memorandum Opinion delivered April 3, 2008, the appeal shall proceed as
to all parties that filed notices of appeal.
	APPEAL DISMISSED.

									PER CURIAM
 

Opinion Delivered May 29, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.